Title: From John Adams to Commissioners of Washington City, 17 April 1797
From: Adams, John
To: Washington City, Commissioners of



Gentlemen
Philadelphia April 17. 1797

I have received and in due time, your favour of the third of this month.
I have looked into the Acts of Congress and the Deed of Trust, and although I find no literal Authority given to the President to convey Lotts by Deed of Gift, yet the terms and Conditions of the Sales are subjected to his Discretion.
The general Policy of the measure under Consideration, that of offering sites to the foreign Ministers being so obvious, I should have no doubt of the Authority of the President, to convey such Lotts, for very small pecuniary Considerations: but then, I should suppose that the Conveyances ought to be upon Conditions; for example, of erecting Buildings, within a certain reasonable term.
The pledging of the Lotts for the Payment of the Loan, appears not to diminish the Authority of the President to convey them, for such Considerations, and on such Covenants and Conditions as he shall judge most beneficial.
With great Esteem, I have the Honour / to be, Gentlemen, your most / obedient servant

John Adams